— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered March 6, 1991, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People concede that the prosecutor violated the court’s Sandoval ruling by cross-examining the defendant about the facts underlying a 1980 petit larceny conviction and the sentence he received therefor. However, in light of the overwhelming evidence of his guilt, the error was harmless (see, People v Crimmins, 36 NY2d 230). The defendant’s claim that the court erred in permitting additional cross-examination with regard to certain prior bad acts has not been preserved for appellate review (see, CPL 470.05 [5]; People v Fleming, 70 NY2d 947; People v Udzinski, 146 AD2d 245) and is, in any event, meritless (see, People v McCullough, 141 AD2d 856).
We have examined the defendant’s remaining contention and find it to be without merit (cf., People v Lyons, 106 AD2d 471). Eiber, J. P., Miller, Copertino and Pizzuto, JJ., concur.